IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-77,016


                       EX PARTE MICHAEL BRUCE LAPE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12-05-05234-CR IN THE 221ST DISTRICT COURT
                          FROM MONTGOMERY COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty-five years’ imprisonment.

        Applicant contends that he is actually innocent based on laboratory testing that revealed the

substance he possessed was not a controlled substance. The trial court found that the substance

Applicant possessed was not a controlled substance and concluded that Applicant is actually

innocent of the offense. The trial court recommended that relief be granted. After a remand to the
                                                                                                  2

trial court, the habeas record now contains the report of the laboratory testing from the Texas

Department of Public Safety, which reflects that no controlled substance was detected. Applicant

is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. 12-05-05234-CR in the 221st Judicial District

Court of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff

of Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: April 24, 2013
Do Not Publish